944 F.2d 900
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Shahla Mostashari Ali-Miraftab ABDEL-MALAK, Plaintiff-Appellant,v.John O. MARSH, Jr., Secretary, Department of the Army,Defendant-Appellee.
No. 90-2115.
United States Court of Appeals, Fourth Circuit.
Submitted July 15, 1991.Decided Sept. 24, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Fayetteville.   Franklin T. Dupree, Senior District Judge.  (CA-88-125-3-CIV)
Shahla Mostashari Ali-Miraftab Abdel-Malak, appellant pro se.
Paul Martin Newby, Office of the United States Attorney, Raleigh, N.C., for appellee.
E.D.N.C.
AFFIRMED.
Before PHILLIPS, MURNAGHAN and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Shahla Mostashari Ali-Miraftab Abdel-Malak brought an action challenging the United States Army Foreign Language Department's decision to fire her under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e-2000e-17.   After hearing testimony, the district court found no discriminatory intent in fact and no discriminatory or retaliatory treatment as a matter of law.   Consequently, the court dismissed the action.   Abdel-Malak, who was represented by counsel in the district court, appealed pro se.


2
Our review of the record and the district court's opinion discloses that his appeal is without merit.   Abdel-Malek v. Marsh, CA-88-125-3CIV (E.D.N.C. April 9, 1990).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid in the decisional process.


3
AFFIRMED.